687 N.W.2d 180 (2004)
In re Petition for REINSTATEMENT to the Practice of Law of Brian Andrew LETT, a Minnesota Attorney, Registration No. 286849.
No. C1-02-78.
Supreme Court of Minnesota.
September 30, 2004.

O R D E R
On February 12, 2002, this court indefinitely suspended petitioner Brian Andrew Lett from the practice of law for a minimum of six months.
Petitioner filed a petition for reinstatement on September 13, 2003. A hearing on that petition was held on May 4, 2004, before a Panel of the Lawyers Professional Responsibility Board. The Panel recommended that petitioner's petition for reinstatement be denied.
Petitioner has neither ordered a transcript of the Panel hearing nor indicated any intention to seek review of the Panel's recommendation by this court.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Brian Andrew Lett for reinstatement to the practice of law in the State of Minnesota be, and the same is, denied.
BY THE COURT:
  /s/ Paul H. Anderson
  Associate Justice